Mr. Justice Belaval,
dissenting.
In my opinion, the San Juan Part of the Superior Court should not continue intervening in the instant case after the Public Service Commission has decided to review the proposed rates. As a matter of reality, the Public Service Commission is not acting here as a ministerial or quasi-judicial body, but as a quasi-legislative body. Molini v. Sociedad Mario Mercado e Hijos, 73 P.R.R. 873, 879 (Snyder, 1952). It may at any time “alter, amend, modify or repeal any rates, fares, or charges now in force which are not just, due, equal and reasonable” (§23 of Public Service Act No. 70 of December 6, 1917, Vol. II, Sess. Laws, p. 432, as amended by Act No. 442 of May 14, 1947, Sess. Laws, p. 922, and Act No. 440 of May 15, 1951, Sess. Laws, p. 1274). I do not believe it is the best judicial attitude to consider any decision of the Public Service Commission as being so final and unalterable that it cannot be altered, amended, modified, or repealed at any time by the Commission. The analogy which occurs to me is that of a legislature which would have to wait for the courts to declare an act unconstitutional in order to amend it.
I have serious doubts as to whether, in order to fix provisional rates under § 24 (a), which was added to the Public Service Act of Puerto Rico by Act No. 12 of April 9, 1941 (Sess. Laws, p. 342), the Public Service Commission is bound to determine a return of not less than five per cent on the original cost, less depreciation, regarding as an individual problem each taxicab enterprise, person, or entity authorized to operate in that business. We have been unable to find anything in the Public Service Act of Puerto Rico which would authorize us to treat each case individually in order to make a separate determination. If this were so, a uniform *246rate could never be established for the same class of business in a given zone and it would be necessary to make a uniform provisional rate for each public carrier. The case of the public carriers might perhaps be different from that of the sugar companies. Cía. Azucarera Toa v. Public Service Comm’n, 71 P.R.R. 197, 207 (Snyder, 1950). As to the bare constitutional problem, we reserve our opinion until an opportunity presents itself.
There is no need for protracting unduly the quasi-legislative action of the Public Service Commission in the instant case. If the Commission erred in not determining at the proper time a return of not less than five per cent on the original cost, less depreciation, resulting from the use of the property or the lapse of time, the sooner such error is corrected the better for all parties concerned. It seems that the injury suffered by the interveners is more than compensated by the earnings received prior thereto during the time the Commission took no action to fix new rates. We must not antagonize more than is necessary, for the mere pleasure of discovering an error, an entity which tries to do its duty.